 In the Matter of ' ELPASO ELECTRIC COMPANYmidAMALGAMATEDASSOCIATION STREET, ELECTRIC RAILWAY ANDMOTORCOACH EM-PLOYEES OF AMERICA, DIVISION 1256Case No. R-5014.-Decided April 30, 1943Brown d BrookebyVolney M. BrownandMr. J. C: Brooke,of ElPaso, Tex., for the Company.Mr. W. C. Roche, Mr. George F. Webber, Mr. E. D. Penn,andMr.Fred A. Hoover,of El Paso, Tex., for the Amalgamated.'Mr. J. L. Rasberry,of El Paso, Tex., for the Utility Workers.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated AssociationStreet, Elec-tric Railway and Motor Coach Employees of America, Division 1256,herein called the Amalgamated, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofEl Paso Electric Company, El Paso, Texas, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Henry J. Kent, Trial Examiner.Saidhearing was held at El Paso, Texas, on March 11,,13, 15, and 16, 1943.The Company, the Amalgamated, and Utility Workers Union, Inc.,herein called the UtilityWorkers, appeared, participated, and wereafforded full opportunity to be heard, to examineand cross-examinewitnesses,. and to introduce evidence bearing upon the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties filed briefs whichthe Board has considered.Upon the entire record in the case, theBoard makesthe following :49 N. L.R. B., No. 42.351L 352DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-El Paso Electric Company is a Texas' corporation engaged in theproduction, distribution, and sale of electricity and in the operationof a street railway and bus system in El Paso, Texas, and vicinity.The Company's electric ' system serves an area in Texas and NewMexico of approximately 700 square_miles, including the city of ElPaso, Texas, Las Cruces, New Mexico, and 49 small towns and settle-ments.The Company also operates the street railway system ownedby the El Paso and Juarez Traction Company which serves Juarez;Mexico.The Company and the El Paso and Juarez Traction Com-pany also jointly own and operate 2 international toll bridges overthe Rio Grande River, between El Paso and Juarez.The Company'sgross operating revenue for the year 1942 amounted to $4,433,496, ofwhich $353,546 was derived from sales to customers in the State ofNew Mexico.The Company admits thdt it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association Street, Electric Railway and Motor CoachEmployees of America, Division 1256, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.IUtilityWorkers Union, Inc., is an unaffiliated labor organization,admitting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn January 9, 1941, the Utility Workers and the Company enteredinto a collective bargaining, contract covering all non-supervisoryemployees of the Company. The contract contains the followingtermination clauses :This agreement shall take effect January 9, 1941, and shallremain in effect for a period of one year from and after such date,and from year to year thereafter unless superseded by other con-tracts or changed or terminated in -the manner Thereinafterprovided.'Either party desiring changes in this agreement or.terminationthereof, shall notify the other party in writing on or before De-cember 1, of any year.The January 9,1941, contract was supplemented by written agreementof the parties on December 29, 1941, and amended in certain respects EL PASO ELECTRIC COMPANY353as of September 1, 1942. ' However, the original terminationclauseshave never been modified or changed and neither the Company northe UtilityWorkers gave notice ofa desire toterminate. or modifythe contract prior to December 1, 1942.It appears'that the Amalgamated orally requested the Company torecognize it as the exclusive bargaining representative of certain of theCompany's employeessometimein June 1942.The Company refusedto so recognize the Amalgamated because of the existence of thetcon-tract between the Company and the Utility Workers.By letter datedDecember 15, 1942, the Amalgamated again requested the Company torecognize it as the exclusive bargaining representative of employees inan alleged appropriate bargaining unit.' In answer to the latterrequest by the Amalgamated, the Company again refused recognitionon the ground that the request was made subsequent to the date onwhich the automatic renewal clause contained in the afore-mentionedcontract last became operative.The Utility Workers and the Company contend that the petitionfiled herein should be dismissed since the Amalgamated failed, to givenotice of its claim of representation until after the agreement hadrenewed automatically.We find merit in this contention. It is clearthat, no question concerning representation existed when the Amal-gamated first requested recognition in June 1942, since the contractthen had nearly 6 months to run before being automatically renewed.After the Company's valid refusal of the Amalgamated's first requestfor recognition, we are of the opinion that the request or claim onwhich it was based was no longer operative.2 There is no evidenceindicating that the Amalgamated renewed its claim of majority repre-sentation or requested the Company to recognize it as the exclusivebargaining representative of the employees in the unit it alleges isappropriate at any time between June 1942 and December 15, 1942.Therefore, on December 1, 1942, there was no pending claim to raisea question concerning representation which would prevent the contract'A statement of a Field Examiner of the Board,introduced in evidence at the hearing,states that the Amalgamated submitted 138 application-for-membership cards dated be-tween December 1940 and March1943, all of which bear apparently genuine signatures;that 125 of the signatures are names of persons whose names appear on the Company'spay roll of February 15, 1943,which pay roll contains the names of 180 persons in theunit alleged appropriate by the AmalgamatedThe Field Examiner also states that theUtilityWorkers submitted 44 application-for-membership cards dated between 1940 andMarch 1942,hearing apparently genuine signatures of employees whose names appear onthe Company's pay roll of February 15, 1943, in the unit alleged appropriate by theAmalgamated ; and that the Utility Workers further relies on its contract with the Companyto substantiate its representation claim and asserts it as a bar to a present determinationof representativesAt the hearing the Utility Workers submitted a list of its membership in good standingas of December 31, 1942. This list indicates that the Utility Workers has about 98 mem-bers in the unit alleged appropriate by the Amalgamated.'Cf. "Matter of North Range Mining CompanyandLocalx$2739,United Steel Workers ofAmei ice, C I.0., 47 N. L B. B., 1303. 354DECISION'S OF NATIONAL LABOR RELATIONIS BOARDbetween the Company and the Utility Workers from being automat-ically renewed on that date.Accordingly, for the reasons stated intheMill Bcase,3 we find that the contract between the Utility Workersand'the Company constitutes a bar to a-determination of representa-tives at this time, and, accordingly, the petition of the Amalgamatedshall be dismissed.This dismissal, however, shall not prejudice theright of the Amalgamated to file a new petition at a reasonable timebefore the automatic renewal clause next becomes operative.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of El Paso Electric Company, El Paso, Texas, filed byAmalgamated Association Street, Electric Railway and Motor CoachEmployees of America, Division 1256, be, and it hereby is, dismissed.CHAIRMAN MirLIS took no part in the consideration of the aboveDecision and Order.SeeMatter of Mill B., Inc., Division of Irwin & Lyons,partners doing business underthe assumed name of Irwin & LyonsandInternationalWoodworkers of America,Local 116,0. I.0., 40 N.L. R. B. 346, and subsequent cases.